Citation Nr: 1212505	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-30 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for irritable bowel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to April 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and May 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In August 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  The Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran and his wife have credibly asserted that he witnessed the aftermath of a rocket propelled grenade attack while serving near the demilitarized zone (DMZ) between North and South Korea.  

2.  A VA physician has diagnosed the Veteran with PTSD related to his witnessing the aftermath of an explosion while serving near the DMZ.  

3.  The Veteran has credibly asserted that he has experienced ongoing gastrointestinal problems since service, which have now been diagnosed as irritable bowel syndrome.  





CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for establishing service connection for irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the fully favorable determinations in this case, no further discussion of VCAA compliance is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. 

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

In this case, the Veteran has identified the following in-service stressors: (1) His base in Korea being attacked by multiple rocket propelled grenades and seeing two injured soldiers in the aftermath, including one who was covered in blood (multiple statements).  (2) North Korean soldiers crossing the river in a mini-submarine and engaging in a firefight with South Korean soldiers.  The next morning the Veteran reportedly saw dead and mutilated North Korean soldiers.  (See January 2007 statement.)  (3) Witnessing a boat crossing a river explode.  He was reportedly not allowed to help the screaming people.  (See January 2007 statement.)  (4) Observing two barrels floating in a river being destroyed by light anti-tank weapons (a rocket launcher usually referred to as a LAW).  After the barrels were destroyed the Veteran reportedly saw blood and small articles such as clothing and boots.  He believed that people were in the barrels.  (See January 2007 statement.)  (5) Seeing a South Korean soldier who had his throat slit by a North Korean spy, and the body of the spy after South Korean soldiers killed him (see January 2007 statement).  (6) Being raped by fellow soldiers during service (see September 2008 substantive appeal).  (7) Witnessing prisoners being beaten to death (see August 23, 2010 VA Mental Health Physician's Note).  

Regarding other stressful events, the Board notes that during a March 2006 VA mental health assessment the Veteran reported that prior to service he shot and killed an intruder and was sexually abused by a neighbor.  The incident with the rocket propelled grenades was also noted at this time and the assessment was rule out anxiety and rule out PTSD.  

A diagnosis of PTSD was first rendered in April 2006, by a VA psychiatrist.  The stressor meeting criterion A for a diagnosis of PTSD was not listed, although it is noted that the psychiatrist had previously acknowledged receipt of the March 2006 mental health assessment.  

A diagnosis of PTSD was noted by a different VA physician, beginning in October 2007.  In an August 2010 report, the physician stated that the diagnosis of PTSD was based on the trauma the Veteran experienced in the military.  The physician specifically noted the incident with the rocket propelled grenades described above.  

The Joint Services Records Research Center was contacted to verify some of the Veteran's reported stressors but was unable to attempt verification as not enough information had been provided by the Veteran.  

During the Veteran's personal hearing he testified regarding the incident with the rocket propelled grenades.  His wife testified that the Veteran had told her about this incident while he was still in the service.  

Service personnel records verify that the Veteran was stationed in South Korea.  

The Board finds that the Veteran and his wife have credibly asserted that he witnessed the aftermath of a rocket propelled grenade attack while serving near the DMZ in Korea.  The Board notes that service personnel records verify that the Veteran served in Korea and that his description of this stressor has remained consistent since he first mentioned it at an unrelated Board hearing in September 2006.  This stressor is considered confirmed.  In August 2010, a VA physician diagnosed the Veteran with PTSD based (at least in part) upon the confirmed stressor.  As the Veteran has been diagnosed with PTSD based upon a confirmed stressor, and there is no evidence to call this diagnosis into question, the Board finds that service connection for PTSD is warranted in this case.  

Irritable Bowel Syndrome

Service treatment records show complaints of a burning sensation in the stomach in November 1975, stomach pains in August 1979, and diarrhea in August 1979, October 1979, January 1980, September 1980, October 1980, August 1982, and September 1982.

VA outpatient treatment records indicate treatment for recurrent constipation and diarrhea beginning as early as June 2003.  The Veteran was diagnosed with IBS in January 2007.  During treatment in February 2007, the Veteran indicated that symptoms of lower abdominal pain, excessive gas, bloating, and chronic constipation had been ongoing for almost 30 years.

During the Veteran's personal hearing, he testified that he had symptoms related to his stomach and bowels during service.  The problems continued after service, but the Veteran thought it was the flu as that is how the symptoms were treated during service.  

Here, the Veteran had symptoms related to his stomach and diarrhea during service.  He currently has similar complaints and has credibly asserted that these problems have persisted since service.  The current symptoms have been diagnosed as irritable bowel syndrome.  The Board finds that service connection for irritable bowel syndrome is warranted as the evidence reflects a continuity of symptomatology from service to the present.  See 38 C.F.R. § 3.303(b).  


ORDER

Service connection for PTSD is granted.  

Service connection for irritable bowel syndrome is granted.  




____________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


